DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, last line, “a catch passing through said aperture” has been replaced with --a latch passing through said aperture—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “at least one lid grip extending from said at least one lid, an aperture extending through said at last one lid grip, a latch passing through said aperture”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735